DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 12/03/2020 in which claims 1-30 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 12/03/2020 with respect to amended independent claim 1 have been fully considered and are not persuasive. Based on the amendments to the independent claims, a new ground of rejection is presented. Applicant’s Arguments/Remarks are addressed below. Based on the amendment to claims 1, 11 and 21, the 35 U.S.C. 112(a) Claim Rejection previously set in the Non-Final Action mailed on 09/25/2020 are overcome. The claims 1-30 have not overcome the claim rejections as shown below.
Claims 1-30 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Li-Wirtanen-Gaur combination lacks the claimed transferring feature of “transferring, by the UE, data of the requested or previously established PDU session on the second network in accordance with the configured policies, while a non-access control availability status of the UE with respect to the first network is set to available”.
Based on the new features of independent claim 1, further consideration of the prior arts of record was performed, resulting in the new grounds of rejection presented below.
The prior art of Umatt discloses that the UE camps on an acceptable cell which is then barred for a specified barred timer duration (Umatt, Fig. 1, [0036], [0041], Fig. 2, [0062], Fig. 4, [0035], Fig. 7, [0067]). The UE reselects another strongest acceptable cell and transmits data (i.e. an emergency call) on that cell, while also performing signal strength measurements on neighbor cells (i.e. the previously acceptable used cell) to remain in the strongest UMTS or GSM cell at all times. In other words, the UE performs a call on a current strongest acceptable cell according to a specified barred timer duration, while performs signal strength measurements on neighbor cells (i.e. the previously acceptable used cell). After the barring timer duration, signal strength measurements are performed for the previously acceptable used barred cell, which indicates that the UE transmits data to the current strongest acceptable cell while the signal strength of the previously acceptable used barred cell is available and measured by the UE.

Regarding amended independent claim 1, Applicant further argues that a person skilled in the art would not modify Li because “Li’s focus on a bad UE-cell connection would remove any reason to modify Li to include communication on the second network while a non-access control status of the UE with respect to the first network is set to available”. Regarding Li, applicant further argues that “a UE-wide bar applies to the first cell, such that all RRC connection requests are barred from reaching the first cell, and the UE attempts to connect to a second cell”.
Examiner respectfully disagrees. Li discloses in paragraph [0042] that the UE returns to the previous barred cell after a timer has expired (Yes in step 226), where the UE transmits 
According to Umatt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Wirtanen to have the features, as taught by Umatt, in order to obtain limited service (e.g. emergency call) with little or no delay when requested by a user, while remaining in the strongest cell at all times (Umatt, abstract, [0036], [0041] ln 1-5).

Regarding amended independent claim 1, Applicant further argues about the prior art of Gaur. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Thus, based on the new grounds of rejection, the amended independent claim 1 is rendered unpatentable. Independent claims 11 and 21 recite similar distinguishing features as claim 1, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0148169), hereinafter “Li” in view of Wirtanen et al. (US 2015/0173119), hereinafter “Wirtanen”, and further in view of Umatt et al. (US 2009/0088154), hereinafter “Umatt”.

As to claim 1, Li teaches a method of performing wireless communication (Li, Fig. 1, Fig. 2, [0036], a method 200 for providing communication services), the method comprising:
receiving, by a user equipment (UE), a request for at least one of establishment of a packet data unit (PDU) session or uplink (UL) data transfer via a previously established PDU session (Li, [0002]-[0003], Fig. 1, [0016], Fig. 2, [0036], Fig. 4, [0055], an end user device 110 monitors for connection requests being generated by the end user device 110, where the connection requests are used for transmitting data over a number of different networks. The end user device 110 includes different controllers and modules, where one of the modules generates the connection requests and other module, such as the baseband controller or transceiver receives the connection requests before their transmission);
evaluating, by the UE in response to the request, that the requested establishment of the PDU session or UL data transfer via the previously established PDU session to a first network is barred by access control and an access barring time (Li, Fig. 2, [0037]-[0038], [0041], after the connection request, the end user device 110 determines to perform barring of the first cell based on barring threshold values for the connection requests, such as maximum number of failed connection requests and maximum time period over which the failed connection requests are to occur. N and T1 values are the barring threshold values evaluated by the end user device 110 to perform the barring of the first cell);
determining, by the UE, that the access barring time exceeds a threshold (Li, Fig. 2, [0041], the end user device 110 determines that the barring threshold values N and T1 are satisfied, where T1 is the maximum time period over which the failed connection requests are to occur); 
checking, by the UE in response to the determining, that configured policies permit the requested or previously established PDU session to be on a second network (Li, Fig. 1, Fig. 2, [0041]-[0042], after the end user device determines that the barring threshold values N and T1 are satisfied, the end user device 110 determines whether a cell barring timer has expired. The cell barring timer is designated or derived from the configuration information previously received. The cell barring timer allows for perform selection for another cell, such as another network shown in Fig. 1, for the connection requests); and
transferring, by the UE, data of the requested or previously established PDU session on the second network in accordance with the configured policies (Li, [0002]-[0003], Fig. 1, [0016], Fig. 2, [0042], based on the cell barring timer, the end user device 110 performs the selection for another cell in order to perform the connection and transmit data via the another cell for the connection request). 

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following underlined features: regarding claim 1, receiving, by a user equipment (UE) from an application, a request for at least one of establishment of a packet data unit (PDU) session or uplink (UL) data transfer via a previously established PDU session; and
while a non-access control availability status of the UE with respect to the first network is set to available.

However, Wirtanen teaches receiving, by a user equipment (UE) from an application, a request for at least one of establishment of a packet data unit (PDU) session or uplink (UL) data transfer via a previously established PDU session (Wirtanen, Figs. 2-6, [0029], the mobile device 102 includes applications 202, 204 and 206, where the NAS module 208 of the mobile device 102 receives the connection requests from the applications to establish a connection for transmitting traffic related to user data. The process then proceeds with access class barring).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Wirtanen, in order to improve the access time to the network by aligning the retry with at the expiry of the access barring timer and also reduce power consumption by preventing a unnecessary futile retry attempts between NAS or application layer and RRC layer before expiration of the access-class-barring timer (Wirtanen, [0012]).

Li and Wirtanen teach the claimed limitations as stated above. Li and Wirtanen do not explicitly teach the following underlined features: regarding claim 1, transferring, by the UE, data of the requested or previously established PDU session on the second network in accordance with the configured policies, while a non-access control availability status of the UE with respect to the first network is set to available.

However, Umatt teaches transferring, by the UE, data of the requested or previously established PDU session on the second network in accordance with the configured policies, while a non-access control availability status of the UE with respect to the first network is set to available (Umatt, Fig. 1, [0036], [0041], Fig. 2, [0062], Fig. 4, [0035], Fig. 7, [0067], the UE camps on an acceptable cell which is then barred for a specified barred timer duration. The UE reselects another strongest acceptable cell and transmits data (i.e. an emergency call) on that cell, while also performing signal strength measurements on neighbor cells (i.e. the previously acceptable used cell) to remain in the strongest UMTS or GSM cell at all times. In other words, the UE performs a call on a current strongest acceptable cell according to a specified barred timer duration, while performs signal strength measurements on neighbor cells (i.e. the previously acceptable used cell). After the barring timer duration, signal strength measurements are performed for the previously acceptable used barred cell, which indicates that the UE transmits data to the current strongest acceptable cell while the signal strength of the previously acceptable used barred cell is available and measured by the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Wirtanen to have the features, as taught by Umatt, in order to obtain limited service (e.g. emergency call) with little or no delay when requested by a user, while remaining in the strongest cell at all times (Umatt, abstract, [0036], [0041] ln 1-5).

As to claim 2, Li teaches wherein the checking occurs in response to change in a consolidated first network availability status (Li, [0018], Fig. 1, Fig. 2, [0039], [0041]-[0042], [0043] ln 22-25, the barring thresholds are designated or derived from the configuration information, where the configuration information is based on changes in the status of the cell, such as level of traffic, performance parameters, historical information, etc.).


setting to unavailable, by the UE in response to the determining, access control availability status for the PDU session; 
assessing a consolidated first network availability status; and 
detecting, by the UE, that the consolidated first network availability status for the PDU session was changed to unavailable as a result of the setting.

As to claim 3, Wirtanen teaches further comprising: 
setting to unavailable, by the UE in response to the determining, access control availability status for the PDU session (Wirtanen, [0012], Fig. 2, [0025], Fig. 5, [0029], Fig. 7, [0031], the RRC module 210 of the mobile device 102, in response to checking that the access to cell is barred for the connection, sets in a notification that the access to the cell is barred by indicating a failure or rejection for the connection (step 506)); 
assessing a consolidated first network availability status (Wirtanen, Fig. 5, [0029], the application evaluates the notification of the failure or rejection for the connection to determine that the connection is barred, and to retry the connection request until after expiration of the access-class-barring timer indicated in the notification); and 
detecting, by the UE, that the consolidated first network availability status for the PDU session was changed to unavailable as a result of the setting (Wirtanen, Fig. 5, [0029], the application of the mobile device 102 determines that the access to the cell is barred during the access-class-barring timer, based on the indication received from the RRC module 210).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Umatt to have the features, as taught by Wirtanen, in order to improve the access time to the network by aligning the retry with (Wirtanen, [0012]).

As to claim 4, Li teaches further comprising: 
assessing at least one of access control availability status for the PDU session or a non-access control availability status for the UE (Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], the end user device 110 access configuration information which includes a combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth); and 
determining a consolidated first network availability status for the PDU session based on at least one of the access control availability status for the PDU session or the non-access control availability status for the UE (Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], [0041]-[0042], [0043] ln 22-25, the end user device 110 determines that the access to cell is barred based on the configuration information. The configuration information includes the combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth).

As to claim 5, Li teaches wherein the determining the consolidated first network availability status includes determining that the consolidated first network availability status for the PDU session is unavailable in response to assess that either the access control availability status is unavailable or the non-access control availability status is unavailable (Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], [0041]-[0042], [0043] ln 22-25, the end user device 110 determines that the access to cell is barred based on the configuration information. The configuration information includes the combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth. The end user device 110 determines that the access to the cell is barred when the barring threshold values N and T1 are satisfied. Additionally, UE performs the barring during the cell barring timer, since the cell status is barred during the cell barring timer after the barring thresholds values N and T1 are satisfied), and
wherein the access control availability status is set based, at least in part, on whether the requested establishment of the PDU session or UL data transfer via the previously established PDU session to the first network is barred by access control (Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], [0041]-[0042], [0043] ln 22-25, the end user device 110 determines that the access to cell is barred based on the configuration information. The configuration information includes the combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth. The end user device 110 determines that the access to the cell is barred when the barring threshold values N and T1 are satisfied. Additionally, UE performs the barring during the cell barring timer, since the cell status is barred during the cell barring timer after the barring thresholds values N and T1 are satisfied) and wherein the non-access control availability status is set based, at least in part, on a signal strength of the first network.

As to claim 6, Li teaches wherein the transferring data includes: 
(Li, [0002]-[0003], Fig. 1, Fig. 2, [0038], [0041]-[0042], the end user device performs a selection for another cell which results in sending a connection request and establishing a connection with the second cell, such as another network shown in Fig. 1. The selection of another cell is performed in response to determine that the barring threshold values N and T1 are satisfied, and based on the cell barring timer, along with permitted and prohibited cells designation); and 
transferring UL and downlink (DL) data for the PDU session via the second network (Li, [0002]-[0003], Fig. 1, [0016], Fig. 2, [0042], the end user device 110 performs the selection for another cell in order to perform the connection, and transmit and receive data via the another cell).

As to claim 7, Li teaches further comprising: 
initiating handover, by the UE, for each PDU session associated with an access barring alleviation, to the first network in response to a determination that the configured policies permit handover of the PDU session to the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to recover the service via the first cell. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service); and 
transferring UL and DL data from the PDU session over the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to transmit and receive data for the service via the first cell).

As to claim 8, Li teaches further comprising: 
detecting, by the UE, access barring alleviation due to at least one of expiration or stopping of the access barring timer (Li, [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device 110 determines that the cell barring timer has expired by reaching time period T2); and 
checking, by the UE, for each PDU session associated with the access barring alleviation, whether configured policies permit PDU session handover to the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to recover the service via the first cell. The cell barring is ceased when the cell barring timer has expired by reaching time period T2. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service).

As to claim 9, Li teaches further comprising: 
determining, by the UE in response to a detected access barring alleviation, which PDU sessions are associated with an access barring alleviation (Li, [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], Fig. 5, [0114], the end user device 110 determines that the cell barring timer has expired by reaching time period T2. When the time period T2 is reached, the service is recovered in the first cell, such as a packet-switch service provided via a packet-switched system, as shown in Fig. 1. Additionally, the end user device detects the packet-switching service which is recover via the first cell).



However, Wirtanen teaches setting to available, by the UE in response to the detected access barring alleviation, access control availability status for the PDU sessions determined to be associated with the access barring alleviation (Wirtanen, Fig. 2, Fig. 5, [0029], Fig. 6, [0030], Fig. 7, [0031], after the access-class-barring timer expires, the RRC module of the mobile device checks whether the access-class-barring succeeds, and indicates in a message (step 3 and 4) that the access-class-barring check succeeds. Then, the connection is established for the request associated with the data application).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Umatt to have the features, as taught by Wirtanen, in order to improve the access time to the network by aligning the retry with at the expiry of the access barring timer and also reduce power consumption by preventing a unnecessary futile retry attempts between NAS or application layer and RRC layer before expiration of the access-class-barring timer (Wirtanen, [0012]).

As to claim 10, Li teaches further comprising: 
assessing, by the UE, a consolidated first network availability status of each PDU session associated with an access barring alleviation (Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device determines whether the cell barring timer has expired by reaching time period T2, in order to recover the requested service via the first cell. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the requested service);
detecting, by the UE, for each PDU session associated with the access barring alleviation, that the consolidated first network availability status for the PDU session was changed to available as a result of setting to available of an access control availability status (Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device determines that the cell barring timer has expired by reaching time period T2, in order to recover the service via the first cell. The first cell had a barred status before reaching the time period T2, and a not barred status after reaching the time period T2. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service); and 
checking, by the UE in response to the detecting that the consolidated first network availability status for the PDU session was changed to available, for each PDU session associated with an access barring alleviation, whether configured policies permit PDU session handover to the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to recover the service via the first cell. The cell barring is ceased when the cell barring timer has expired by reaching time period T2. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service).

As to claim 11, Li teaches a wireless communication apparatus (Li, Fig. 1, Fig. 2, Fig. 4, [0055], [0062], Fig. 5, [0114], [0116]-[0117], [0119], an end user device performing wireless communications), the apparatus comprising: 
one or more computer processors (Li, Fig. 1, Fig. 2, Fig. 4, [0055], [0062], Fig. 5, [0114], [0116]-[0117], [0119], the end user device includes processors and controllers); and 
one or more memories coupled to the one or more computer processors, wherein the one or more computer processors are configured to (Li, Fig. 1, Fig. 2, Fig. 4, [0055], [0062], Fig. 5, [0114], [0116]-[0117], [0119], the end user device includes a memory storing instructions executed by the processor to perform the method described): 
receive, by a user equipment (UE), a request for at least one of establishment of a packet data unit (PDU) session or uplink (UL) data transfer via a previously established PDU session (Li, [0002]-[0003], Fig. 1, [0016], Fig. 2, [0036], Fig. 4, [0055], an end user device 110 monitors for connection requests being generated by the end user device 110, where the connection requests are used for transmitting data over a number of different networks. The end user device 110 includes different controllers and modules, where one of the modules generates the connection requests and other module, such as the baseband controller or transceiver receives the connection requests before their transmission); 
evaluate, by the UE in response to the request, that the requested establishment of the PDU session or UL data transfer via the previously established PDU session to a first network is barred by access control and an access barring time (Li, Fig. 2, [0037]-[0038], [0041], after the connection request, the end user device 110 determines to perform barring of the first cell based on barring threshold values for the connection requests, such as maximum number of failed connection requests and maximum time period over which the failed connection requests are to occur. N and T1 values are the barring threshold values evaluated by the end user device 110 to perform the barring of the first cell); 
(Li, Fig. 2, [0041], the end user device 110 determines that the barring threshold values N and T1 are satisfied, where T1 is the maximum time period over which the failed connection requests are to occur); 
check, by the UE in response to the determination, that configured policies permit the requested or previously established PDU session to be on a second network (Li, Fig. 1, Fig. 2, [0041]-[0042], after the end user device determines that the barring threshold values N and T1 are satisfied, the end user device 110 determines whether a cell barring timer has expired. The cell barring timer is designated or derived from the configuration information previously received. The cell barring timer allows for perform selection for another cell, such as another network shown in Fig. 1, for the connection requests); and 
transfer data of the requested or previously established PDU session on the second network in accordance with the configured policies (Li, [0002]-[0003], Fig. 1, [0016], Fig. 2, [0042], based on the cell barring timer, the end user device 110 performs the selection for another cell in order to perform the connection and transmit data via the another cell for the connection request).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following underlined features: regarding claim 11, receive, by a user equipment (UE) from an application, a request for at least one of establishment of a packet data unit (PDU) session or uplink (UL) data transfer via a previously established PDU session; and
transfer data of the requested or previously established PDU session on the second network in accordance with the configured policies, while a non-access control availability status of the UE with respect to the first network is set to available.

from an application, a request for at least one of establishment of a packet data unit (PDU) session or uplink (UL) data transfer via a previously established PDU session (Wirtanen, Figs. 2-6, [0029], the mobile device 102 includes applications 202, 204 and 206, where the NAS module 208 of the mobile device 102 receives the connection requests from the applications to establish a connection for transmitting traffic related to user data. The process then proceeds with access class barring).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Wirtanen, in order to improve the access time to the network by aligning the retry with at the expiry of the access barring timer and also reduce power consumption by preventing a unnecessary futile retry attempts between NAS or application layer and RRC layer before expiration of the access-class-barring timer (Wirtanen, [0012]).

Li and Wirtanen teach the claimed limitations as stated above. Li and Wirtanen do not explicitly teach the following underlined features: regarding claim 11, transfer data of the requested or previously established PDU session on the second network in accordance with the configured policies, while a non-access control availability status of the UE with respect to the first network is set to available.

However, Umatt teaches transfer data of the requested or previously established PDU session on the second network in accordance with the configured policies, while a non-access control availability status of the UE with respect to the first network is set to available (Umatt, Fig. 1, [0036], [0041], Fig. 2, [0062], Fig. 4, [0035], Fig. 7, [0067], the UE camps on an acceptable cell which is then barred for a specified barred timer duration. The UE reselects another strongest acceptable cell and transmits data (i.e. an emergency call) on that cell, while also performing signal strength measurements on neighbor cells (i.e. the previously acceptable used cell) to remain in the strongest UMTS or GSM cell at all times. In other words, the UE performs a call on a current strongest acceptable cell according to a specified barred timer duration, while performs signal strength measurements on neighbor cells (i.e. the previously acceptable used cell). After the barring timer duration, signal strength measurements are performed for the previously acceptable used barred cell, which indicates that the UE transmits data to the current strongest acceptable cell while the signal strength of the previously acceptable used barred cell is available and measured by the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Wirtanen to have the features, as taught by Umatt, in order to obtain limited service (e.g. emergency call) with little or no delay when requested by a user, while remaining in the strongest cell at all times (Umatt, abstract, [0036], [0041] ln 1-5).

As to claim 12, Li teaches wherein the check occurs in response to change in a consolidated first network availability status (Li, [0018], Fig. 1, Fig. 2, [0039], [0041]-[0042], [0043] ln 22-25, the barring thresholds are designated or derived from the configuration information, where the configuration information is based on changes in the status of the cell, such as level of traffic, performance parameters, historical information, etc.).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following features: regarding claim 13, wherein the one or more computer processors are further configured to: 
set to unavailable, by the UE in response to the determining, access control availability status for the PDU session; 

detect, by the UE, that the consolidated first network availability status for the PDU session was changed to unavailable as a result of the setting.

As to claim 13, Wirtanen teaches wherein the one or more computer processors are further configured to: 
set to unavailable, by the UE in response to the determining, access control availability status for the PDU session (Wirtanen, [0012], Fig. 2, [0025], Fig. 5, [0029], Fig. 7, [0031], the RRC module 210 of the mobile device 102, in response to checking that the access to cell is barred for the connection, sets in a notification that the access to the cell is barred by indicating a failure or rejection for the connection (step 506)); 
assess a consolidated first network availability status (Wirtanen, Fig. 5, [0029], the application evaluates the notification of the failure or rejection for the connection to determine that the connection is barred, and to retry the connection request until after expiration of the access-class-barring timer indicated in the notification); and 
detect, by the UE, that the consolidated first network availability status for the PDU session was changed to unavailable as a result of the setting (Wirtanen, Fig. 5, [0029], the application of the mobile device 102 determines that the access to the cell is barred during the access-class-barring timer, based on the indication received from the RRC module 210).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Umatt to have the features, as taught by Wirtanen, in order to improve the access time to the network by aligning the retry with at the expiry of the access barring timer and also reduce power consumption by preventing a unnecessary futile retry attempts between NAS or application layer and RRC layer before expiration of the access-class-barring timer (Wirtanen, [0012]).

As to claim 14, Li teaches wherein the one or more computer processors are further configured to: 
assess at least one of access control availability status for the PDU session or a non- access control availability status for the UE (Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], the end user device 110 access configuration information which includes a combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth); and 
determine a consolidated first network availability status for the PDU session based on at least one of the access control availability status for the PDU session or the non-access control availability status for the UE (Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], [0041]-[0042], [0043] ln 22-25, the end user device 110 determines that the access to cell is barred based on the configuration information. The configuration information includes the combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth).

As to claim 15, Li teaches wherein the one or more computer processors are configured to determine the consolidated first network availability status at least in part by determining that the consolidated first network availability status for the PDU session is unavailable in response to assess that either the access control availability status is unavailable or the non-access control availability status is unavailable (Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], [0041]-[0042], [0043] ln 22-25, the end user device 110 determines that the access to cell is barred based on the configuration information. The configuration information includes the combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth. The end user device 110 determines that the access to the cell is barred when the barring threshold values N and T1 are satisfied. Additionally, UE performs the barring during the cell barring timer, since the cell status is barred during the cell barring timer after the barring thresholds values N and T1 are satisfied), and
wherein the access control availability status is set based, at least in part, on whether the requested establishment of the PDU session or UL data transfer via the previously established PDU session to the first network is barred by access control (Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], [0041]-[0042], [0043] ln 22-25, the end user device 110 determines that the access to cell is barred based on the configuration information. The configuration information includes the combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth. The end user device 110 determines that the access to the cell is barred when the barring threshold values N and T1 are satisfied. Additionally, UE performs the barring during the cell barring timer, since the cell status is barred during the cell barring timer after the barring thresholds values N and T1 are satisfied) and wherein the non-access control availability status is set based, at least in part, on a signal strength of the first network.

As to claim 16, Li teaches wherein the one or more computer processors are further configured to transfer data at least in part by: 
(Li, [0002]-[0003], Fig. 1, Fig. 2, [0038], [0041]-[0042], the end user device performs a selection for another cell which results in sending a connection request and establishing a connection with the second cell, such as another network shown in Fig. 1. The selection of another cell is performed in response to determine that the barring threshold values N and T1 are satisfied, and based on the cell barring timer, along with permitted and prohibited cells designation); and 
transferring UL and downlink (DL) data for the PDU session via the second network (Li, [0002]-[0003], Fig. 1, [0016], Fig. 2, [0042], the end user device 110 performs the selection for another cell in order to perform the connection, and transmit and receive data via the another cell).

As to claim 17, Li teaches wherein the one or more computer processors are further configured to: 
initiate handover, by the UE, for each PDU session associated with an access barring alleviation, to the first network in response to a determination that the configured policies permit handover of the PDU session to the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to recover the service via the first cell. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service); and 
transfer UL and DL data from the PDU session over the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to transmit and receive data for the service via the first cell).

As to claim 18, Li teaches wherein the one or more computer processors are further configured to: 
detect, by the UE, access barring alleviation due to at least one of expiration or stopping of the access barring timer (Li, [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device 110 determines that the cell barring timer has expired by reaching time period T2); and 
check, by the UE, for each PDU session associated with the access barring alleviation, whether configured policies permit PDU session handover to the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to recover the service via the first cell. The cell barring is ceased when the cell barring timer has expired by reaching time period T2. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service).

As to claim 19, Li teaches wherein the one or more computer processors are further configured to: 
determine, by the UE in response to a detected access barring alleviation, which PDU sessions are associated with an access barring alleviation (Li, [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], Fig. 5, [0114], the end user device 110 determines that the cell barring timer has expired by reaching time period T2. When the time period T2 is reached, the service is recovered in the first cell, such as a packet-switch service provided via a packet-switched system, as shown in Fig. 1. Additionally, the end user device detects the packet-switching service which is recover via the first cell).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following features: regarding claim 19, set to available, by the UE in response to the detected access barring alleviation, access control availability status for the PDU sessions determined to be associated with the access barring alleviation.

However, Wirtanen teaches set to available, by the UE in response to the detected access barring alleviation, access control availability status for the PDU sessions determined to be associated with the access barring alleviation (Wirtanen, Fig. 2, Fig. 5, [0029], Fig. 6, [0030], Fig. 7, [0031], after the access-class-barring timer expires, the RRC module of the mobile device checks whether the access-class-barring succeeds, and indicates in a message (step 3 and 4) that the access-class-barring check succeeds. Then, the connection is established for the request associated with the data application).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Umatt to have the features, as taught by Wirtanen, in order to improve the access time to the network by aligning the retry with at the expiry of the access barring timer and also reduce power consumption by preventing a unnecessary futile retry attempts between NAS or application layer and RRC layer before expiration of the access-class-barring timer (Wirtanen, [0012]).

As to claim 20, Li teaches wherein the one or more computer processors are further configured to: 
(Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device determines whether the cell barring timer has expired by reaching time period T2, in order to recover the requested service via the first cell. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the requested service); 
detect, by the UE, for each PDU session associated with the access barring alleviation, that the consolidated first network availability status for the PDU session was changed to available as a result of a setting to available of an access control availability status (Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device determines that the cell barring timer has expired by reaching time period T2, in order to recover the service via the first cell. The first cell had a barred status before reaching the time period T2, and a not barred status after reaching the time period T2. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service); and 
check, by the UE in response to the detection that the consolidated first network availability status for the PDU session was changed to available, for each PDU session associated with an access barring alleviation, whether configured policies permit PDU session handover to the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to recover the service via the first cell. The cell barring is ceased when the cell barring timer has expired by reaching time period T2. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service).

As to claim 21, Li teaches a non-transitory computer-readable medium having instructions recorded thereon that, when enacted by one or more computer processors, cause the one or more computer processors to (Li, Fig. 1, Fig. 2, Fig. 4, [0055], [0062], Fig. 5, [0114], [0116]-[0117], [0119], a memory located in an end user device, where the memory stores instructions executed by a processor to perform the method described): 
receive, by a user equipment (UE), a request for at least one of establishment of a packet data unit (PDU) session or uplink (UL) data transfer via a previously established PDU session (Li, [0002]-[0003], Fig. 1, [0016], Fig. 2, [0036], Fig. 4, [0055], an end user device 110 monitors for connection requests being generated by the end user device 110, where the connection requests are used for transmitting data over a number of different networks. The end user device 110 includes different controllers and modules, where one of the modules generates the connection requests and other module, such as the baseband controller or transceiver receives the connection requests before their transmission); 
evaluate, by the UE in response to the request, that the requested establishment of the PDU session or UL data transfer via the previously established PDU session to a first network is barred by access control and an access barring time (Li, Fig. 2, [0037]-[0038], [0041], after the connection request, the end user device 110 determines to perform barring of the first cell based on barring threshold values for the connection requests, such as maximum number of failed connection requests and maximum time period over which the failed connection requests are to occur. N and T1 values are the barring threshold values evaluated by the end user device 110 to perform the barring of the first cell); 
determine, by the UE, that the access barring time exceeds a threshold (Li, Fig. 2, [0041], the end user device 110 determines that the barring threshold values N and T1 are satisfied, where T1 is the maximum time period over which the failed connection requests are to occur); 
check, by the UE in response to the determining, that configured policies permit the requested or previously established PDU session to be on a second network (Li, Fig. 1, Fig. 2, [0041]-[0042], after the end user device determines that the barring threshold values N and T1 are satisfied, the end user device 110 determines whether a cell barring timer has expired. The cell barring timer is designated or derived from the configuration information previously received. The cell barring timer allows for perform selection for another cell, such as another network shown in Fig. 1, for the connection requests); and 
transfer data of the requested or previously established PDU session on the second network in accordance with the configured policies (Li, [0002]-[0003], Fig. 1, [0016], Fig. 2, [0042], based on the cell barring timer, the end user device 110 performs the selection for another cell in order to perform the connection and transmit data via the another cell for the connection request).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following underlined features: regarding claim 21, receive, by a user equipment (UE) from an application, a request for at least one of establishment of a packet data unit (PDU) session or uplink (UL) data transfer via a previously established PDU session; and
transfer data of the requested or previously established PDU session on the second network in accordance with the configured policies, while a non-access control availability status of the UE with respect to the first network is set to available.

However, Wirtanen teaches receive, by a user equipment (UE) from an application, a request for at least one of establishment of a packet data unit (PDU) session or uplink (UL) data transfer via a previously established PDU session (Wirtanen, Figs. 2-6, [0029], the mobile device 102 includes applications 202, 204 and 206, where the NAS module 208 of the mobile device 102 receives the connection requests from the applications to establish a connection for transmitting traffic related to user data. The process then proceeds with access class barring).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to have the features, as taught by Wirtanen, in order to improve the access time to the network by aligning the retry with at the expiry of the access barring timer and also reduce power consumption by preventing a unnecessary futile retry attempts between NAS or application layer and RRC layer before expiration of the access-class-barring timer (Wirtanen, [0012]).

Li and Wirtanen teach the claimed limitations as stated above. Li and Wirtanen do not explicitly teach the following underlined features: regarding claim 21, transfer data of the requested or previously established PDU session on the second network in accordance with the configured policies, while a non-access control availability status of the UE with respect to the first network is set to available.

However, Umatt teaches transfer data of the requested or previously established PDU session on the second network in accordance with the configured policies, while a non-access control availability status of the UE with respect to the first network is set to available (Umatt, Fig. 1, [0036], [0041], Fig. 2, [0062], Fig. 4, [0035], Fig. 7, [0067], the UE camps on an acceptable cell which is then barred for a specified barred timer duration. The UE reselects another strongest acceptable cell and transmits data (i.e. an emergency call) on that cell, and performs signal strength measurements on neighbor cells (i.e. the previously acceptable used cell) to remain in the strongest UMTS or GSM cell at all times. In other words, the UE performs a call on a current strongest acceptable cell according to a specified barred timer duration, while performs signal strength measurements on neighbor cells (i.e. the previously acceptable used cell). After the barring timer duration, signal strength measurements are performed for the previously acceptable used barred cell, which indicates that the UE transmits data to the current strongest acceptable cell while the signal strength of the previously acceptable used barred cell is available and measured by the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Wirtanen to have the features, as taught by Umatt, in order to obtain limited service (e.g. emergency call) with little or no delay when requested by a user, while remaining in the strongest cell at all times (Umatt, abstract, [0036], [0041] ln 1-5).

As to claim 22, Li teaches wherein the check occurs in response to change in a consolidated first network availability status (Li, [0018], Fig. 1, Fig. 2, [0039], [0041]-[0042], [0043] ln 22-25, the barring thresholds are designated or derived from the configuration information, where the configuration information is based on changes in the status of the cell, such as level of traffic, performance parameters, historical information, etc.).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following features: regarding claim 23, wherein the instructions further cause the one or more computer processors to: 
set to unavailable, by the UE in response to the determining, access control availability status for the PDU session; 
assess a consolidated first network availability status; and 
detect, by the UE, that the consolidated first network availability status for the PDU session was changed to unavailable as a result of the setting.

As to claim 23, Wirtanen teaches wherein the instructions further cause the one or more computer processors to: 
set to unavailable, by the UE in response to the determining, access control availability status for the PDU session (Wirtanen, [0012], Fig. 2, [0025], Fig. 5, [0029], Fig. 7, [0031], the RRC module 210 of the mobile device 102, in response to checking that the access to cell is barred for the connection, sets in a notification that the access to the cell is barred by indicating a failure or rejection for the connection (step 506)); 
assess a consolidated first network availability status (Wirtanen, Fig. 5, [0029], the application evaluates the notification of the failure or rejection for the connection to determine that the connection is barred, and to retry the connection request until after expiration of the access-class-barring timer indicated in the notification); and 
detect, by the UE, that the consolidated first network availability status for the PDU session was changed to unavailable as a result of the setting (Wirtanen, Fig. 5, [0029], the application of the mobile device 102 determines that the access to the cell is barred during the access-class-barring timer, based on the indication received from the RRC module 210).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Umatt to have the features, as taught by Wirtanen, in order to improve the access time to the network by aligning the retry with at the expiry of the access barring timer and also reduce power consumption by preventing a unnecessary futile retry attempts between NAS or application layer and RRC layer before expiration of the access-class-barring timer (Wirtanen, [0012]).

As to claim 24, Li teaches wherein the instructions further cause the one or more computer processors to: 
(Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], the end user device 110 access configuration information which includes a combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth); and 
determine a consolidated first network availability status for the PDU session based on at least one of the access control availability status for the PDU session or the non-access control availability status for the UE (Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], [0041]-[0042], [0043] ln 22-25, the end user device 110 determines that the access to cell is barred based on the configuration information. The configuration information includes the combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth).

As to claim 25, Li teaches wherein the instructions to determine cause the one or more computer processors to determine the consolidated first network availability status at least in part by determining that the consolidated first network availability status for the PDU session is unavailable in response to assessment that either the access control availability status is unavailable or the non-access control availability status is unavailable (Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], [0041]-[0042], [0043] ln 22-25, the end user device 110 determines that the access to cell is barred based on the configuration information. The configuration information includes the combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth. The end user device 110 determines that the access to the cell is barred when the barring threshold values N and T1 are satisfied. Additionally, UE performs the barring during the cell barring timer, since the cell status is barred during the cell barring timer after the barring thresholds values N and T1 are satisfied), and
wherein the access control availability status is set based, at least in part, on whether the requested establishment of the PDU session or UL data transfer via the previously established PDU session to the first network is barred by access control (Li, [0018], Fig. 1, Fig. 2, [0037]-[0040], [0041]-[0042], [0043] ln 22-25, the end user device 110 determines that the access to cell is barred based on the configuration information. The configuration information includes the combination of threshold values used for barring, and network status data including historical information (e.g., peak traffic times, upcoming events expected to result in traffic increases), monitored resource usage information, monitored performance parameters (e.g., latency, jitter, packet loss, and so forth), and so forth. The end user device 110 determines that the access to the cell is barred when the barring threshold values N and T1 are satisfied. Additionally, UE performs the barring during the cell barring timer, since the cell status is barred during the cell barring timer after the barring thresholds values N and T1 are satisfied) and wherein the non-access control availability status is set based, at least in part, on a signal strength of the first network.

As to claim 26, Li teaches wherein the instructions to transfer data cause the one or more computer processors to: 
one of initiate handover to or establish the PDU session via the second network, by the UE, in response to a determination that the configured policies permit the PDU session to be on the second network (Li, [0002]-[0003], Fig. 1, Fig. 2, [0038], [0041]-[0042], the end user device performs a selection for another cell which results in sending a connection request and establishing a connection with the second cell, such as another network shown in Fig. 1. The selection of another cell is performed in response to determine that the barring threshold values N and T1 are satisfied, and based on the cell barring timer, along with permitted and prohibited cells designation); and 
transfer UL and downlink (DL) data for the PDU session via the second network (Li, [0002]-[0003], Fig. 1, [0016], Fig. 2, [0042], the end user device 110 performs the selection for another cell in order to perform the connection, and transmit and receive data via the another cell).

As to claim 27, Li teaches wherein the instructions further cause the one or more computer processors to: 
initiate handover, by the UE, for each PDU session associated with an access barring alleviation, to the first network in response to a determination that the configured policies permit handover of the PDU session to the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to recover the service via the first cell. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service); and 
transfer UL and DL data from the PDU session over the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to transmit and receive data for the service via the first cell).

As to claim 28, Li teaches wherein the instructions further cause the one or more computer processors to: 
(Li, [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device 110 determines that the cell barring timer has expired by reaching time period T2); and 
check, by the UE, for each PDU session associated with the access barring alleviation, whether configured policies permit PDU session handover to the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to recover the service via the first cell. The cell barring is ceased when the cell barring timer has expired by reaching time period T2. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service).

As to claim 29, Li teaches wherein the instructions further cause the one or more computer processors to: 
determine, by the UE in response to a detected access barring alleviation, which PDU sessions are associated with an access barring alleviation (Li, [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], Fig. 5, [0114], the end user device 110 determines that the cell barring timer has expired by reaching time period T2. When the time period T2 is reached, the service is recovered in the first cell, such as a packet-switch service provided via a packet-switched system, as shown in Fig. 1. Additionally, the end user device detects the packet-switching service which is recover via the first cell).

Li teaches the claimed limitations as stated above. Li does not explicitly teach the following features: regarding claim 29, set to available, by the UE in response to the detected 

However, Wirtanen teaches set to available, by the UE in response to the detected access barring alleviation, access control availability status for the PDU sessions determined to be associated with the access barring alleviation (Wirtanen, Fig. 2, Fig. 5, [0029], Fig. 6, [0030], Fig. 7, [0031], after the access-class-barring timer expires, the RRC module of the mobile device checks whether the access-class-barring succeeds, and indicates in a message (step 3 and 4) that the access-class-barring check succeeds. Then, the connection is established for the request associated with the data application).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li and Umatt to have the features, as taught by Wirtanen, in order to improve the access time to the network by aligning the retry with at the expiry of the access barring timer and also reduce power consumption by preventing a unnecessary futile retry attempts between NAS or application layer and RRC layer before expiration of the access-class-barring timer (Wirtanen, [0012]).

As to claim 30, Li teaches wherein the instructions further cause the one or more computer processors to: 
assess, by the UE, a consolidated first network availability status of each PDU session associated with an access barring alleviation (Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device determines whether the cell barring timer has expired by reaching time period T2, in order to recover the requested service via the first cell. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the requested service); 
detect, by the UE, for each PDU session associated with the access barring alleviation, that the consolidated first network availability status for the PDU session was changed to available as a result of a setting to available of an access control availability status (Li, [0002]-[0003], [0018], Fig. 1, [0037], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device determines that the cell barring timer has expired by reaching time period T2, in order to recover the service via the first cell. The first cell had a barred status before reaching the time period T2, and a not barred status after reaching the time period T2. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service); and 
check, by the UE in response to the detection that the consolidated first network availability status for the PDU session was changed to available, for each PDU session associated with an access barring alleviation, whether configured policies permit PDU session handover to the first network (Li, [0002]-[0003], [0018], Fig. 1, [0037]-[0038], Fig. 2, [0042], Fig. 3, [0043], Fig. 4, [0055], the end user device cease the barring of the first cell and performs a connection request to the first cell, in order to recover the service via the first cell. The cell barring is ceased when the cell barring timer has expired by reaching time period T2. The cell barring timer and permitted and prohibited cells designation information, included in the configuration information for the barring process, are used to cease the barring of the first cell and perform a connection with the first cell to continue with the service).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473